Citation Nr: 0708419	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a service connection for a status post 
left knee partial medial meniscectomy.

2.  Entitlement to a service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Albright, Associate Counsel





INTRODUCTION

The appellant had active duty for training from August 1971 
to January 1972. Upon his honorable discharge from active 
duty for training, the appellant served as a member of the 
Army National Guard of Connecticut until April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

The Board finds that additional information is necessary 
prior to adjudicating the issues on the merits. As such, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant submitted a claim to be 
compensated for injuries sustained to his right and left 
knees. In his initial Application for Compensation, dated 
August 2004, the appellant contends that his disability began 
sometime in 1973 after he had been discharged from active 
duty for training and entered the Army National Guard of 
Connecticut. Within this same application, the appellant 
states that his knees were evaluated in 1973 by a National 
Guard physician. A supplemental statement filed by the 
appellant in September 2004 further asserts that the National 
Guard physician's diagnosis in 1973 led to the appellant's 
early discharge from his National Guard commitment.  The 
Board notes that the appellant's DD Form 214 reflects that he 
had a remaining service obligation of five years and four 
months at the time of his January 1972 discharge.  He has 
submitted a certificate reflecting honorable discharge in 
April 1974.

The Board notes that the appellant's file does not contain 
the aforementioned evaluation allegedly conducted in 1973 by 
the National Guard physician, and the RO's decision makes no 
mention of said evaluation. In fact, while the appellant's 
service records covering his active duty for training service 
from August 1971 to January 1972 are of record, there is no 
indication that an attempt was made to associate the 
appellant's National Guard records with the claims file. If 
the National Guard evaluation exists as the appellant 
contends, the Board believes a final determination in this 
matter cannot be reached until said evaluation's contents, as 
well as any other National Guard records, are fully 
considered.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Connecticut Adjutant 
General and/or the Army National Guard 
of Connecticut to obtain any medical 
records for the appellant. Document in 
the claims file requests for the 
evaluation made through official 
sources. Requests must continue until 
it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile. 

2.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the appellant's 
claims should be readjudicated.  The 
entirety of the evidence should be 
considered.  If the claims remain 
denied, the appellant and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



